         Case 1:19-cv-11862-PBS Document 140 Filed 08/30/20 Page 1 of 1




                          U.S. DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS
 Madhuri Trivedi                                      Case No.:
                Plaintiff,                              1:19-cv-11862-PBS
        v.                                            Notice of interlocutory appeal to
 General Electric et al.                              United States Court of Appeals
                                                      For the First Circuit
                Defendants.

                                   NOTICE OF APPEAL

Notice is hereby given that Madhuri Trivedi, the plaintiff in the above-named matter, hereby

appeals to the United States Court of Appeals for the First Circuit from the order ( ECF

139)denying motion to recuse (ECF 138) entered in this action on __August 24, 2020.


Respectfully Submitted,      Dated: August 30, 2020

Madhuri Trivedi- Pro Se
/s/Madhuri Trivedi
Fax: 708-778-4859 Phone: (650) 242-5135
Email: orangeinc@protonmail.com
Linkedin:- linkedin.com/in/trivedim
Twitter:- @madhuritrivd
607 Boylston Street, PMB 334 - Lower Level
Boston, MA 02116

                                 CERTIFICATE OF SERVICE
The CM/ECF system sends notification of filing to all the parties. Therefore, when this
document is docketed on ECF; the ECF system will then email all parties –registered to
receive such service, notifying them that I have filed a document. Those parties will then be able
to get a copy of the document. This process for docketing on ECF is deemed to be service under
Rule 5(b) of the Federal Rules of Civil Procedure.
Dated: August 30 ,2020
/s/Madhuri Trivedi
